26 Mich. App. 495 (1970)
182 N.W.2d 628
DETROIT BANK & TRUST COMPANY
v.
GRUNEWALD
Docket No. 6,709.
Michigan Court of Appeals.
Decided September 28, 1970.
Leave to appeal denied December 2, 1970.
*497 Bodman, Longley, Bogle, Armstrong & Dahling (George D. Miller, Jr., of counsel), for appellants.
Butzell, Eaman, Long, Gust & Kennedy (George E. Brand, Jr., of counsel), for appellees.
Before: R.B. BURNS, P.J., and HOLBROOK and V.J. BRENNAN, JJ.
Leave to appeal denied December 2, 1970. 384 Mich 787.
V.J. BRENNAN, J.
The Detroit Bank and Trust Company is sole trustee under an irrevocable inter vivos trust established by the late Ingeborg K. Cornelius and also co-executor under her will. In its capacity as trustee of the trust, the bank petitioned the Circuit Court of Oakland County for instructions and a declaratory judgment to determine its obligation, if any, to pay from funds of the trust a part of the Federal Estate Tax and Michigan Inheritance Tax on the trust. The deceased retained life income and thereby subjected the trust to estate tax. The defendants-appellees, beneficiaries of the trust, moved for accelerated judgment on the grounds that the question was within the exclusive jurisdiction of the probate court. The trial court agreed. The defendants-appellants, the co-executors and some beneficiaries under the will, appeal this ruling.
The controversy arises because of a conflict between the language of the trust and decedent's will. Trust Article Fourth provides in part:
"3. Upon the Trustor's [Ingeborg K. Cornelius] death if any inheritance, estate, transfer or succession taxes, or any interest or penalties thereon, shall be payable by the Trustor's estate or by any person interested therein, by reason of or with respect to the inclusion of the trust estate or any part thereof in the Trustor's taxable estate, the Trustee shall pay *498 when due that proportion of said tax or taxes or interest or penalties that the value of the trust estate subjected to such tax or taxes bears to the total property so taxed after making due allowance for deductions, exemptions and other elements of the tax computation that the Trustee considers pertinent."
Paragraph Second of decedent's will, executed one year later, provides:
"I further direct my executor, and its substitute or successors, to pay out of the residue of my estate all inheritance, estate, legacy, succession and other death taxes and duties payable in respect to my property passing under this Will and also in respect to property comprising part of my taxable estate, although not passing under this Will, and I desire that my executor not apportion such taxes to the share of any beneficiary hereunder nor seek reimbursement or contribution therefor from any beneficiary or transferee of my property."
Appellants contend that the action here is one for construction of an inter vivos trust and is within circuit court jurisdiction. Appellees contend that since the executors are seeking to determine who must pay estate taxes, they are really raising a question of apportionment under the guise of construction of a trust. It should be noted that the trust language is clear and unambiguous, even though inconsistent with the will, and therefore need not be construed. The reasoning of the trial court that this is an attempt to have the circuit court determine the apportionment of taxes due from the estate is compelling.
The original complaint in circuit court stated that the parties were "unable to agree as to the plaintiff's right or duty to contribute * * * to the payment of taxes on the estate", and prayed that the court *499 decide the trustee's liability. Put another way, plaintiff sought to have the court determine whether there would be apportionment of estate taxes, and if so, plaintiff's liability for them. There is no question but that the circuit court could not grant the relief requested without construing the will and making a determination of the apportionment of the estate taxes therefrom. This is precisely what the statute forbids.
The Uniform Estate Tax Apportionment Act, MCLA § 720.11 et seq., (Stat Ann 1970 Cum Supp § 27.3178 [167.101 et seq.]) provides:
"Sec. 1. As used in this act:
"(a) `Estate' means the gross estate of a decedent as determined for the purpose of federal estate tax and the estate tax payable to this state.

* * *
"Sec. 3. (a) The probate court having jurisdiction over the administration of the estate of a decedent shall determine the apportionment of the tax. * * *" (Emphasis supplied.)
From this language it is clear that the legislature intended to repose in the probate court exclusive jurisdiction to decide the apportionment of estate taxes. Since MCLA § 720.12 (Stat Ann 1970 Cum Supp § 27.3178 [167.102]) specifies that the right to alter or omit apportionment may be exercised by will only, where the directive clause of a trust conflicts with the unambiguous language of a will, the language of the will controls and payment of taxes should be made in accordance with the will.
The probate court has jurisdiction over all matters relating to the administration and settlement of estates, including the admission of wills to probate. Schutz v. Read (1938), 284 Mich 548. It follows that the legislature has given probate courts *500 exclusive jurisdiction in the area because apportionment depends upon the admission of the will to probate  a matter uniquely within the province of probate courts.
We hold that the action initiated below was an infringement of the probate court's exclusive jurisdiction contrary to statute, and that the grant of accelerated judgment was proper.
Affirmed.
The question here raised by the co-executor, Detroit Bank and Trust, is so academic and so clearly presumed to be within the knowledge of an institution which holds itself out as having special skill in this area that the propriety of their intervention is questionable. It is therefore ordered that the Detroit Bank and Trust in its capacity as co-executor or as trustee shall not tax the estate for the costs of this appeal.
All concurred.